
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.8

EMPLOYEE OPTION AGREEMENT
under the
Hexcel Corporation Incentive Stock Plan

        EMPLOYEE OPTION AGREEMENT, dated as of the Grant Date, by and between
the Optionee and Hexcel Corporation (the "Corporation").

W I T N E S S E T H:

        WHEREAS, the Corporation has adopted the Hexcel Corporation Incentive
Stock Plan (the "Plan"); and

        WHEREAS, the Compensation Committee (the "Committee") of the Board of
Directors of the Corporation (the "Board") has determined that it is desirable
and in the best interest of the Corporation to grant to the Optionee a stock
option as an incentive for the Optionee to advance the interests of the
Corporation;

        NOW, THEREFORE, the parties agree as follows:

        1.    Notice of Grant; Incorporation of Plan. A Notice of Grant is
attached hereto as Annex A and incorporated by reference herein. Unless
otherwise provided herein, capitalized terms used herein and set forth in such
Notice of Grant shall have the meanings ascribed to them in the Notice of Grant
and capitalized terms used herein and set forth in the Plan shall have the
meanings ascribed to them in the Plan. The Plan is incorporated by reference and
made a part of this Employee Option Agreement, and this Employee Option
Agreement shall be subject to the terms of the Plan, as the Plan may be amended
from time to time, provided that any such amendment of the Plan must be made in
accordance with Section X of the Plan. The Option granted herein constitutes an
Award within the meaning of the Plan.

        2.    Grant of Option. Pursuant to the Plan and subject to the terms and
conditions set forth herein and therein, the Corporation hereby grants to the
Optionee the right and option (the "Option") to purchase all or any part of the
Option Shares of the Corporation's common stock, $.01 par value per share (the
"Common Stock"), which Option is not intended to qualify as an incentive stock
option, as defined in Section 422 of the Internal Revenue Code of 1986, as
amended (the "Code").

        3.    Purchase Price. The purchase price per share of the Option Shares
shall be the Purchase Price.

        4.    Term of Option.

        (a)  Expiration Date; Term. Subject to Section 4(c) below, the Option
shall expire on, and shall no longer be exercisable following, the tenth
anniversary of the Grant Date. The ten-year period from the Grant Date to its
tenth anniversary shall constitute the "Term" of the Option.

        (b)  Vesting Period; Exercisability. Subject to Section 4(c) below, the
Option shall vest and become exercisable at the rate of 331/3% of the Option
Shares on each of the first three anniversaries of the Grant Date.

        (c)  Termination of Employment; Change in Control.

        (i) For purposes of the grant hereunder, any transfer of employment by
the Optionee among the Corporation and its Subsidiaries shall not be considered
a termination of employment. If the Optionee's employment with the Corporation
is terminated for Cause (as defined in the last Section hereof), the Option,
whether or not then vested, shall be automatically terminated as of the date of
such termination of employment. If the Optionee's employment with the
Corporation shall terminate other than by reason of Retirement (as defined in
the last Section hereof), Disability (as defined in the last Section hereof),
death or Cause, the Option (to the extent then vested) may be exercised at any
time within ninety

--------------------------------------------------------------------------------

(90) days after such termination (but not beyond the Term of the Option). The
Option, to the extent not then vested, shall immediately expire upon such
termination.

        If the Optionee dies or becomes Disabled (A) while employed by the
Corporation or (B) within 90 days after the termination of his or her employment
other than for Cause or Retirement, the Option (to the extent then vested) may
be exercised at any time within one year after the Optionee's death or
Disability (but not beyond the Term of the Option). The Option, to the extent
not then vested, shall immediately expire upon such death or disability.

        If the Optionee's employment terminates by reason of Retirement, the
Option shall (A) become fully and immediately vested and exercisable and
(B) remain exercisable for three years from the date of such Retirement (but not
beyond the Term of the Option).

        (ii) In the event of a Change in Control (as defined in the last Section
hereof), the Option shall immediately become fully vested and exercisable and
the post-termination periods of exercisability set forth in
Section 4(c)(i) hereof shall apply, except that the post-termination period of
exercisability shall be extended and the Option shall remain exercisable for a
period of three years from the date of such termination of employment, if,
within two years after a Change in Control, (A) the Optionee's employment is
terminated by the Company other than by reason of Retirement, Cause, Disability
or death or (B) the Optionee terminates the Optionee's employment for Good
Reason (as defined in the last Section hereof).

        5.    Adjustment Upon Changes in Capitalization.

        (a)  The aggregate number of Option Shares and the Purchase Price shall
be appropriately adjusted by the Committee for any increase or decrease in the
number of issued shares of Common Stock resulting from a subdivision or
consolidation of shares or other capital adjustment, or the payment of a stock
dividend or other increase or decrease in such shares, effected without receipt
of consideration by the Corporation, or other change in corporate or capital
structure. The Committee shall also make the foregoing changes and any other
changes, including changes in the classes of securities available, to the extent
reasonably necessary or desirable to preserve the intended benefits under this
Employee Option Agreement in the event of any other reorganization,
recapitalization, merger, consolidation, spin-off, extraordinary dividend or
other distribution or similar transaction involving the Corporation.

        (b)  Any adjustment under this Section 5 in the number of Option Shares
and the Purchase Price shall apply to only the unexercised portion of the
Option. If fractions of a share would result from any such adjustment, the
adjustment shall be rounded down to the nearest whole number of shares.

        6.    Method of Exercising Option and Withholding.

        (a)  The Option shall be exercised by the delivery by the Optionee to
the Corporation at its principal office (or at such other address as may be
established by the Committee) of written notice of the number of Option Shares
with respect to which the Option is exercised, accompanied by payment in full of
the aggregate Purchase Price for such Option Shares. Payment for such Option
Shares shall be made (i) in U.S. dollars by personal check, bank draft or money
order payable to the order of the Corporation, or by money transfers or direct
account debits to an account designated by the Corporation; (ii) through the
delivery of shares of Common Stock with a Fair Market Value equal to the total
payment due from the Optionee; (iii) pursuant to a "cashless exercise" program
if such a program is established by the Corporation; or (iv) by any combination
of the methods described in (i) through (iii) above.

        (b)  The Corporation's obligation to deliver shares of Common Stock upon
the exercise of the Option shall be subject to the payment by the Optionee of
applicable federal, state and local

2

--------------------------------------------------------------------------------




withholding tax, if any. The Corporation shall, to the extent permitted by law,
have the right to deduct from any payment of any kind otherwise due to the
Optionee any federal, state or local taxes required to be withheld with respect
to such payment.

        7.    Transfer. Except as provided in this Section 7, the Option is not
transferable otherwise than by will or the laws of descent and distribution, and
the Option may be exercised during the Optionee's lifetime only by the Optionee.
Any attempt to transfer the Option in contravention of this Section 7 is void ab
initio. The Option shall not be subject to execution, attachment or other
process. Notwithstanding the foregoing, the Optionee shall be permitted to
transfer the Option to members of his or her immediate family (i.e., children,
grandchildren or spouse), trusts for the benefit of such family members, and
partnerships whose only partners are such family members; provided, however,
that no consideration can be paid for the transfer of the Option and the
transferee of the Option shall be subject to all conditions applicable to the
Option prior to its transfer.

        8.    No Rights in Option Shares. The Optionee shall have none of the
rights of a stockholder with respect to the Option Shares unless and until
shares of Common Stock are issued upon exercise of the Option.

        9.    No Right to Employment. Nothing contained herein shall be deemed
to confer upon the Optionee any right to remain as an employee of the
Corporation.

        10.  Governing Law/Jurisdiction. This Employee Option Agreement shall be
governed by and construed in accordance with the laws of the State of Delaware
without reference to principles of conflict of laws.

        11.  Resolution of Disputes. Any disputes arising under or in connection
with this Employee Option Agreement shall be resolved by binding arbitration
before a single arbitrator, to be held in New York in accordance with the
commercial rules and procedures of the American Arbitration Association.
Judgment upon the award rendered by the arbitrator shall be final and subject to
appeal only to the extent permitted by law. Each party shall bear such party's
own expenses incurred in connection with any arbitration; provided, however,
that the cost of the arbitration, including without limitation, reasonable
attorneys' fees of the Optionee, shall be borne by the Corporation in the event
the Optionee is the prevailing party in the arbitration. Anything to the
contrary notwithstanding, each party hereto has the right to proceed with a
court action for injunctive relief or relief from violations of law not within
the jurisdiction of an arbitrator.

        12.  Notices. Any notice required or permitted under this Employee
Option Agreement shall be deemed given when delivered personally, or when
deposited in a United States Post Office, postage prepaid, addressed, as
appropriate, to the Optionee at the last address specified in Optionee's
employment records, or such other address as the Optionee may designate in
writing to the Corporation, or to the Corporation, Attention: Corporate
Secretary, or such other address as the Corporation may designate in writing to
the Optionee.

        13.  Failure To Enforce Not a Waiver. The failure of either party hereto
to enforce at any time any provision of this Employee Option Agreement shall in
no way be construed to be a waiver of such provision or of any other provision
hereof.

        14.  Counterparts. This Employee Option Agreement may be executed in two
or more counterparts, each of which shall be an original but all of which
together shall represent one and the same agreement.

        15.  Miscellaneous. This Employee Option Agreement cannot be changed or
terminated orally. This Employee Option Agreement and the Plan contain the
entire agreement between the parties relating to the subject matter hereof. The
section headings herein are intended for reference only and shall not affect the
interpretation hereof.

3

--------------------------------------------------------------------------------


        16.  Definitions. For purposes of this Employee Option Agreement:

        (I) the term "Cause" shall mean (A) the willful and continued failure by
the Optionee to substantially perform the Optionee's duties with the Corporation
(other than any such failure resulting from the Optionee's incapacity due to
physical or mental illness) after a written demand for substantial performance
is delivered to the Optionee by the Corporation, which demand specifically
identifies the manner in which the Corporation believes that the Optionee has
not substantially performed the Optionee's duties, or (B) the willful engaging
by the Optionee in conduct which is demonstrably and materially injurious to the
Corporation or its Subsidiaries, monetarily or otherwise. For purposes of
clauses (A) and (B) of this definition, no act, or failure to act, on the
Optionee's part shall be deemed "willful" unless done, or omitted to be done, by
the Optionee not in good faith and without the reasonable belief that the
Optionee's act, or failure to act, was in the best interest of the Corporation;

        (II) the term "Change in Control" shall mean any of the following
events:

                (1) any Person is or becomes the Beneficial Owner, directly or
indirectly, of 40% or more of either (a) the then outstanding Common Stock of
the Corporation (the "Outstanding Common Stock") or (b) the combined voting
power of the then outstanding securities entitled to vote generally in the
election of directors of the Corporation (the "Total Voting Power"); excluding,
however, the following: (i) any acquisition by the Corporation or any of its
Controlled Affiliates, (ii) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by the Corporation or any of its
Controlled Affiliates and (iii) any Person who becomes such a Beneficial Owner
in connection with a transaction described in the exclusion within paragraph (3)
below; or

                (2) a change in the composition of the Board such that the
individuals who, as of the effective date of this Employee Option Agreement,
constitute the Board (such individuals shall be hereinafter referred to as the
"Incumbent Directors") cease for any reason to constitute at least a majority of
the Board; provided, however, for purposes of this definition, that any
individual who becomes a director subsequent to such effective date, whose
election, or nomination for election by the Corporation's stockholders, was made
or approved pursuant to the terms of each then existing Stockholders Agreement
or by a vote of at least a majority of the Incumbent Directors (or directors
whose election or nomination for election was previously so approved) shall be
considered a member of the Incumbent Board; but, provided, further, that any
such individual whose initial assumption of office occurs as a result of either
an actual or threatened election contest (as such terms are used in Rule 14a-11
of Regulation 14A promulgated under the Exchange Act) or other actual or
threatened solicitation of proxies or consents by or on behalf of a person or
legal entity other than the Board shall not be considered a member of the
Incumbent Board; or

                (3) there is consummated a merger or consolidation of the
Corporation or any direct or indirect Subsidiary of the Corporation or a sale or
other disposition of all or substantially all of the assets of the Corporation
("Corporate Transaction"); excluding, however, such a Corporate Transaction
(a) pursuant to which all or substantially all of the individuals and entities
who are the Beneficial Owners, respectively, of the Outstanding Common Stock and
Total Voting Power immediately prior to such Corporate Transaction will
Beneficially Own, directly or indirectly, more than 50%, respectively, of the
outstanding common stock and the combined voting power of the then outstanding
common stock and the combined voting power of the then outstanding securities
entitled to vote generally in the election of directors of the company resulting
from such Corporate Transaction (including, without limitation, a company which
as a result of such transaction owns the Corporation or all or substantially all
of the Corporation's assets either directly or through one or more subsidiaries)
in substantially the

4

--------------------------------------------------------------------------------




same proportions as their ownership immediately prior to such Corporate
Transaction of the Outstanding Common Stock and Total Voting Power, as the case
may be, and (b) immediately following which the individuals who comprise the
Board immediately prior thereto constitute at least a majority of the board of
directors of the company resulting from such Corporate Transaction (including,
without limitation, a company which as a result of such transaction owns the
Corporation or all or substantially all of the Corporation's assets either
directly or through one or more subsidiaries); or

                (4) the approval by the stockholders of the Corporation of a
complete liquidation or dissolution of the Corporation;

        (III) the term "Disability (or becoming Disabled)" shall mean that, as a
result of the Optionee's incapacity due to physical or mental illness or injury,
he or she shall not have performed all or substantially all of his or her usual
duties as an employee of the Corporation for a period of more than
one-hundred-fifty (150) days in any period of one-hundred-eighty
(180) consecutive days;

        (IV) the term "Good Reason" for termination by the Optionee of the
Optionee's employment shall mean the occurrence (without the Optionee's express
written consent) of any one of the following acts by the Corporation, or
failures by the Corporation to act, unless, in the case of any act or failure to
act described in paragraphs (1), (5) or (6) below, such act or failure to act is
corrected prior to the date of termination of the Optionee's employment:

        (1) a significant adverse alteration in the nature or status of the
Optionee's responsibilities, position or authority from those in effect
immediately prior to the Change in Control;

        (2) a reduction by the Corporation in the Optionee's annual base salary
as in effect on the date hereof or as the same may be increased from time to
time;

        (3) the relocation of the Optionee's principal place of employment to a
location more than fifty (50) miles from the Optionee's principal place of
employment immediately prior to the Change in Control or the Corporation's
requiring the Optionee to work anywhere other than at such principal place of
employment (or permitted relocation thereof) except for required travel on the
Corporation's business to an extent substantially consistent with the Optionee's
present business travel obligations;

        (4) the failure by the Corporation to pay to the Optionee any portion of
the Optionee's current compensation, or to pay to the Optionee any portion of an
installment of deferred compensation under any deferred compensation program of
the Corporation, within seven (7) days of the date such compensation is due;

        (5) the failure by the Corporation to continue in effect any
compensation plan in which the Optionee participates immediately prior to the
Change in Control which is material to the Optionee's total compensation, or any
substitute plans adopted prior to the Change in Control, unless an equitable
arrangement (embodied in an ongoing substitute or alternative plan) has been
made with respect to such plan, or the failure by the Corporation to continue
the Optionee's participation therein (or in such substitute or alternative plan)
on a basis not materially less favorable, both in terms of the amount or timing
of payment of benefits provided and the level of the Optionee's participation
relative to other participants, as existed immediately prior to the Change in
Control; or

        (6) the failure by the Corporation to continue to provide the Optionee
with benefits substantially similar to those enjoyed by the Optionee under any
of the Corporation's pension, savings, life insurance, medical, health and
accident, or disability plans in which the Optionee

5

--------------------------------------------------------------------------------




was participating immediately prior to the Change in Control (except for
across-the-board changes similarly affecting all senior executives of the
Corporation and all senior executives of any Person in control of the
Corporation), the taking of any other action by the Corporation which would
directly or indirectly materially reduce any of such benefits or deprive the
Optionee of any material fringe benefit enjoyed by the Optionee at the time of
the Change in Control, or the failure by the Corporation to provide the Optionee
with the number of paid vacation days to which the Optionee is entitled on the
basis of years of service with the Corporation in accordance with the
Corporation's normal vacation policy in effect at the time of the Change in
Control.

        The Optionee's right to terminate the Optionee's employment for Good
Reason shall not be affected by the Optionee's incapacity due to physical or
mental illness. The Optionee's continued employment shall not constitute consent
to, or a waiver of rights with respect to, any act or failure to act
constituting Good Reason hereunder.

        For purposes of any determination regarding the existence of Good
Reason, any claim by the Optionee that Good Reason exists shall be presumed to
be correct unless the Corporation establishes to the Board by clear and
convincing evidence that Good Reason does not exist;

        (V) the term "Retirement" shall mean termination of the Optionee's
employment, other than by reason of death or Cause, either (A) at or after age
65 or (B) at or after age 55 after five (5) years of employment by the
Corporation (or a Subsidiary thereof);

        (VI) the term "Stockholders Agreement" shall mean any stockholders
agreement, governance agreement or other similar agreement between the
Corporation and a holder or holders of Voting Securities; and

        (VII) the term "Voting Securities" means Common Stock and any other
securities of the Corporation entitled to vote generally in the election of
directors of the Corporation.

6

--------------------------------------------------------------------------------

Annex A


NOTICE OF GRANT
EMPLOYEE STOCK OPTION
HEXCEL CORPORATION INCENTIVE STOCK PLAN


        The following employee of Hexcel Corporation, a Delaware corporation or
a Subsidiary, has been granted an option to purchase shares of the Common Stock
of Hexcel, $.01 par value, in accordance with the terms of this Notice of Grant
and the Employee Option Agreement to which this Notice of Grant is attached.

        The following is a summary of the principal terms of the option which
has been granted. The terms below shall have the meanings ascribed to them below
when used in the Employee Option Agreement.


Optionee
 
 
Address of Optionee
 
 
Employee Number
 
 
Employee ID Number
 
 
Foreign Sub Plan, if applicable
 
 
Grant Date
 
 
Purchase Price
 
 
Aggregate Number of Shares Granted (the "Option Shares")
 
 

        IN WITNESS WHEREOF, the parties hereby agree to the terms of this Notice
of Grant and the Employee Option Agreement to which this Notice of Grant is
attached and execute this Notice of Grant and Employee Option Agreement as of
the Grant Date.

    HEXCEL CORPORATION

--------------------------------------------------------------------------------

Optionee           By:        

--------------------------------------------------------------------------------


Ira J. Krakower
Sr. Vice President

7

--------------------------------------------------------------------------------



QuickLinks


NOTICE OF GRANT EMPLOYEE STOCK OPTION HEXCEL CORPORATION INCENTIVE STOCK PLAN
